Citation Nr: 1026548	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC 
benefits) based on a service-connected cause of death. 

2.  Entitlement to burial allowance. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January to February 
1967.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2008, the Board remanded the claims on appeal to the RO 
for additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
review. 


FINDINGS OF FACT

1.  The Veteran died in 2004 as a result of a myocardial 
infarction.  Diabetes mellitus, type 2, and hyperlipidemia were 
listed as other significant conditions that contributed to death 
but did not result in the underlying cause.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  The Veteran did not have active military service in the 
Republic of Vietnam (RVN) and is, therefore, not presumed to have 
been exposed to herbicides, to include Agent Orange.

4.  The Veteran's cardiovascular symptoms and diabetes mellitus 
were not present within service or within a year of discharge, 
and are not related to service.

5.  The preponderance of the competent, credible and probative 
evidence is against a finding that a disability of service origin 
or a service-connected disability caused or contributed to the 
Veteran's death.

6.  The appellant's statements as to the Veteran's death being 
the result of having served in combat in RVN are not credible.

7.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, nor 
did he die from a service-connected disability.

8.  There was no claim for compensation or pension pending at the 
time of the Veteran's death that would have resulted in an award 
of compensation or pension.

9.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

10.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  Cardiovascular disease and diabetes mellitus, type 2, were 
not incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009). 

2.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).

3.  The criteria for entitlement to a nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed 
with adjudication of a claim if errors in the timing or content 
of the notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

The RO sent the appellant a pre-adjudication letter in November 
2004 in which she was informed of the requirements needed to 
establish entitlement to service connection for the cause of the 
Veteran's death and burial allowance.  Additional private medical 
evidence was subsequently added to the claims file.  A letter 
sent to the appellant in March 2008 provided additional 
information on the requirements to establish entitlement to 
service connection for the cause of death and burial allowance.

In accordance with the requirements of VCAA, the above-cited 
letters informed the appellant what evidence and information she 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional private 
evidence was subsequently added to the claims files after the 
issuance of the March 2008 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The appellant was informed of the 
Dingess elements via a March 2008 letter. 

In addition, in the context of a claim for DIC benefits, as in 
the present case, appropriate notice from the RO to the appellant 
must include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  As a result of the letter sent by VA to the appellant in 
March 2008, VA has satisfied the notice requirements outlined in 
Hupp.
The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The appellant 
has been given ample opportunity to present evidence and argument 
in support of her claims.  According to a VCAA Notice Response 
letter, dated and signed by the appellant in April 2008, she 
indicated that she did not have any additional evidence to submit 
and wished the Board to immediately proceed with readjudication 
of the claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A review of the record reveals 
that the appellant has been requested by VA on numerous occasions 
to submit competent medical evidence to substantiate her claims.  
The Board finds that the evidence does not reveal any medical 
suggestion such as to warrant a VA medical examination. 

There is no competent evidence of any heart disability or 
diabetes mellitus for decades after the Veteran was discharged 
from military service; no evidence that the Veteran served in the 
RVN; and no competent evidence suggestive of a nexus between the 
Veteran's one month and 6 days of military service and any fatal 
cardiovascular disorder and/or diabetes mellitus that 
caused/contributed to his death.  In these circumstances, a 
medical opinion would be entirely speculative and is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

The third prong of 38 C.F.R. § 3.159(c)(4)(I) requires a VA 
examination to address the question of etiology as related to 
service, when the Veteran presents a claim for service connection 
and meets the threshold requirement that he sufficiently 
"indicate" that the claimed disability or symptoms may be 
associated with service. Locklear v. Nicholson, 20 Vet. App. 410 
(2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006). A 
medical examination was not obtained because there was no 
indication that such an examination would further the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The Board notes that there are several lay statements 
from the appellant to the effect that the Veteran's diabetes 
mellitus, a disability that contributed to his death, was the 
result of having been exposed to Agent Orange while serving on 
active duty in the Republic of Vietnam. 

While it is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, the Board finds that the 
appellant's statement regarding the Veteran's location of service 
is inherently incredible.  Samuels v. West, 11 Vet. App. 433 
(1998) (Where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service claimed 
stressors). 

Moreover, the Board has  determined that the absence of any 
indication that the Veteran served in the RVN, and records of 
treatment for heart disability and diabetes mellitus for many 
years after service outweighs the lay contentions of these 
disabilities having their onset during military service and 
continuing thereafter.  Consequently, there is insufficient 
evidence to support a medical opinion establishing a causal link 
to service.  38 C.F.R. § 3.303(a); see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an inaccurate 
factual premise is not probative); cf. Jandreau v. Nicholson 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).


It has been held that where the supporting evidence of record 
consists only of a lay statement, VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").

The appellant has not identified any additional evidence that 
needs to be obtained prior to appellate review of the claims on 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

II. Legal Analysis

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

(i) DIC-Cause of Death

The appellant has asserted that the Veteran's tertiary cause of 
death, diabetes mellitus, as listed on his death certificate, is 
related his in-service exposure to Agent Orange while serving in 
the RVN.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the competent and probative evidence is 
against the claim and the claim will be denied.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110 and 1112 (setting forth criteria for establishing service 
connection). A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of death 
or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).

Certain disorders, such as cardiovascular disorders and diabetes 
mellitus, may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The mere occurrence of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence that 
relates the disability to that symptomatology.  Id.

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that, for Veterans who served in the RVN 
during the period beginning on January 9, 1962, and ending May 7, 
1975, service connection may be presumed for certain diseases 
(enumerated by statute and regulations) that become manifest 
within a particular period, if any such period is prescribed.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a Veteran is found to 
have been exposed and/or presumed to have been exposed to an 
herbicide agent during active service in the Republic of Vietnam, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. Section 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R.  
Sections 3.307(d) are also satisfied: chloracne or other acneform 
disease; Type II diabetes; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma. 38 C.F.R. 
§ 3.309(e). Sarcoidosis is not among the disorders presumptively 
linked to herbicide exposure.

In June 2002, VA gave notice, under the authority granted by the 
Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era was not 
warranted for the following conditions: hepatobiliary cancers, 
nasal and nasopharyngeal cancer, bone cancers, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia, reproductive 
effects (abnormal sperm parameters and infertility), Parkinson's 
disease, chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive disease 
(other than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
amyloidosis, and any other condition for which the Secretary of 
VA has not specifically determined a presumption of service 
connection is warranted.  67 Fed. Reg. 42600 (June 24, 2002).

The Veteran's Report of Separation from the Armed Forces (DD 214) 
and service personnel records show that he had active Army 
service in the Continental United States from January 12 to 
February 17, 1967.  He was awarded the National Defense Service 
Medal.  At no time did he have any foreign or sea service, such 
as in the Republic of Vietnam.  Thus, pursuant to applicable law 
and regulation, he may not be presumed to have been exposed to 
herbicide agents, including Agent Orange, based on service in 
Vietnam and can not avail himself of the above-cited regulations.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307 
(2009).

Thus, the presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this case.  
This does not, however, preclude the appellant from establishing 
service connection for the cause of the Veteran's death with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The Board finds that service connection for the cause of the 
Veteran's death on a direct basis is not warranted.  The 
Veteran's STRs are negative for any complaint, treatment, or 
diagnosis of any cardiovascular pathology or diabetes mellitus, 
or symptomatology thereof, during service.  A January 1967 
Medical Evaluation Board report reflects that the Veteran's 
cardiovascular and endocrine systems were evaluated as 
"normal."  A urinalysis was negative for any sugar.  The 
Veteran's blood pressure was 124/80.  

The first post-service medical evidence of a diagnosis of, and 
treatment for, diabetes mellitus, hyperlipidemia and 
cardiovascular problems was in October 2000 and August 2004, 
respectively, several decades after the Veteran's discharge from 
active military service in 1967.  (See October 2000 and August 
2004 reports, prepared by CFM-Associated Physicians and Augusta 
Medical Center, containing diagnoses, in part, of diabetes 
mellitus and hyperlipidemia, and echocardiography findings, in 
part, of moderate LA and mild LV and aortic root enlargement with 
right-sided chambers of normal dimensions, respectively).   

It has been held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board finds that from 1967 to 
approximately October 2000, there is no indication that the 
Veteran had complained of or been treated for diabetes mellitus, 
hyperlipidemaia or any cardiovascular-related problems.  

There is no evidence of diabetes mellitus or cardiovascular 
disease within one year after the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence for 
a cardiovascular disorder and diabetes mellitus is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  Further, there is no basis to award service 
connection for his diabetes mellitus or cardiovascular based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

Finally, the appellant has not submitted any medical evidence of 
a nexus between the Veteran's fatal cardiovascular disease, 
diabetes mellitus and hyperlipidemia to his military service 
decades earlier, to include his alleged exposure to herbicides at 
that time. 

Accordingly, the Board concludes that the preponderance of the 
evidence therefore is against the claim for service connection 
for the cause of the Veteran's death.  As the evidence 
preponderates against the claim, the benefit- of- the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the appellant is competent to provide 
statements concerning factual matters of which she has firsthand 
knowledge (i.e., experiencing or observing pain in the Veteran's 
feet and shortness of breath.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the absence of any corroborating medical evidence 
supporting the appellant's assertions, in and of itself, does not 
render her statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



(ii) Burial Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a 
result of a service-connected disability or disabilities, a 
higher amount of burial benefits may be paid.  38 U.S.C.A. § 
2307; 38 C.F.R. § 3.1600(a).

However, as in the present case, where the Veteran's death is not 
service-connected, entitlement to burial benefits is based upon 
the following conditions:

(1) At the time of death, the Veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the Veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the Veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and

(ii) That there are not available sufficient resources in the 
Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a 
non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 
1703; 38 C.F.R. 
§ 3.1600(c).  If a Veteran dies en route while traveling under 
proper prior authorization and at VA expense to or from a 
specified place for purpose of examination, treatment, or care, 
burial expenses will be allowed as though death had occurred 
while properly hospitalized by VA. 38 C.F.R. § 3.1605(a).

In addition to a burial allowance, VA will also pay for a plot or 
interment allowance, in certain cases, when a Veteran dies from 
nonservice-connected causes. For claims filed before December 16, 
2003, entitlement to a plot or interment allowance is subject to 
the following conditions:

(1)	The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. 
§ 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the conditions 
set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial 
in a state Veterans' cemetery) are met; or

(3) The Veteran was discharged from the active military, naval or 
air service for a disability incurred or aggravated in line of 
duty (or at time of discharge, has such a disability, shown by 
official service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the Veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and
(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2008).  See also 38 U.S.C.A. § 2303.

The Veteran does not meet any of the criteria for an allowance.  
At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits or military retirement pay. 38 
C.F.R. § 3.1600(b)(1).  Additionally, the Veteran did not have an 
original or reopened claim for compensation or pension pending at 
the time of his death.  38 C.F.R. § 3.1600(b)(2).

Moreover, although the Veteran served during a period of war, 
there is no indication in the record that his body was held by a 
State, or political subdivision of a State, that no next of kin 
or other person claimed the body, and that there were 
insufficient available resources to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).  The Veteran did not die in 
any VA facility and was buried at a private funeral home.  All 
expenses were paid for by the appellant or by insurance. Further, 
and as discussed in the preceding analysis, the Veteran was not 
discharged or released from active service for a disability 
incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).
In addition, at the time of his death, there is no evidence or 
allegation the Veteran was receiving treatment under VA authority 
or contract and was hospitalized or traveling under VA authority 
or contract. 38 C.F.R. §§ 3.1600(c), 3.1605.  The death 
certificate shows, and the appellant confirms, that the Veteran 
died at home.

In light of the above, a burial allowance is not warranted under 
38 C.F.R. § 3.1600.

The appellant has argued that she was informed by VA or other 
personnel that her husband was entitled to a "military 
funeral."  However, the Board has searched the record, and finds 
no legal basis upon which to grant the claims, irrespective of 
any statements made by VA or other personnel.  It has been 
observed that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429 (1992) (Citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990). 

  
ORDER

Entitlement to Dependency and Indemnity Compensation (DIC 
benefits) based on a service-connected cause of death is denied.

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


